Citation Nr: 0909684	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-29 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for irregular heartbeat 
with possible mitral valve prolapse.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD
T.S. Willie, Associate Counsel


INTRODUCTION

The AOJ has reported duty from June 1977 to November 1977 and 
from May 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2007 rating 
decision, by the Reno, Nevada, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for an irregular 
heartbeat with possible mitral valve prolapse.  Service 
treatment records show the chest, vascular system and heart 
were reported normal in March 1977, May 1983, May 1986 and 
June 1990.  The appellant denied pain or pressure in the 
chest, heart trouble and palpitation or pounding chest but 
reported shortness of breath in March 1977.  The appellant 
denied pain or pressure in the chest, shortness of breath, 
heart trouble and palpitation or pounding chest in May 1983 
and June 1990.  

Clear chest and regular sinus rhythm were shown in April 
1995.  In May 1995, periodic palpitations complaints of 
shortness of breath were noted.  The appellant reported that 
she felt like her heart raced at times.  She also reported 
that she had been told that she had a heart murmur in the 
past.  The examiner noted that when he listened to the 
appellant's heart it sounded like that was what was 
potentially going on.  In late May 1995, a three week history 
of intermittent episode of palpitations was noted.  Mild 
dizziness and shortness of breath symptoms were noted.  The 
appellant denied chest pain.  Arrhythmia questionable 
etiology and possible MVP was assessed.  In July 1995, it was 
noted that the appellant developed intermittent episodes of 
palpitations in the spring of 1995.  Symptoms of mild 
dizziness, mild shortness of breath and no chest pain were 
noted.  Supraventicular dysrythmia and possible MVP was 
noted.  The appellant was given a provisional diagnosis of 
mitral valve prolapse in August 1995.  

In a November 1995 examination, the chest and heart were 
reported as normal.  The appellant denied a history of 
shortness of breath, heart trouble and chest pain.  She 
reported a history of palpitation or pounding heart.  In 
1996, the appellant reported that her heart was not beating 
right and that it was maybe from "kinalog shol."  

Examination in November 1999 revealed normal examination of 
the chest.  The heart, mediatinum, hila and pulmonary 
vasculature were normal.  In May 2002, the appellant denied a 
history of shortness of breath, chest pain, palpitation or 
pounding heart and heart trouble.

In a 2003 examination, the appellant reported "heart 
skipping beats."  A history of heart murmur was reported.  
In early April 2003, the appellant reported that she had an 
anthrax shot in 2001 and that she started having palpitations 
thereafter.  She reported having palpations every two to 
three months.  Examination revealed regular rhythm and rate, 
no rub, murmur or gallop.  In mid April 2003, palpitation 
causing shortness of breath was noted.  An impression of 
cardiac chambers appear normal in size and left ventricular 
systolic function also normal was noted.  Examination in May 
2003 revealed regular rate and rhythm without murmurs, rubs, 
or gallops.  In October 2003, the appellant reported a 
history of irregular heartbeat.  

Heart fluttering and severe brief palpitations were noted in 
June 2004.  In October 2004, the appellant reported a history 
of irregular heartbeat.  Unremarkable chest was shown in 
August 2005.  Heart sound unremarkable was noted in September 
2005.  Examination in December 2005 showed regular heart rate 
and rhythm without murmur.  Mid dyslipidemia was noted in 
August 2006.  At that time, examination showed no murmur and 
one or two extra beats during the examination of the chest.  

The appellant was afforded a VA compensation and pension 
examination in January 2007.  During this examination, it was 
noted that in 1995 the appellant had her first episode of 
heart palpitation with possible mitral valve prolapse and 
that during the palpations she would also experience 
shortness of breath.  The appellant estimated that she had 
anywhere from 1 to 30 episodes palpations per month.  She 
reported that it seemed like her palpations have diminished 
some since she retired.  The appellant reported intermittent 
palpitations and denied chest pain, shortness of breath and 
murmurs.  The examiner noted that the appellant's heart rate 
was regular at 74 beats per minute, and that there were no 
murmurs, rubs or gallops.  The examiner further noted that 
the EGK revealed normal sinus rhythm and there was no 
indication for further testing at that time.  

An interpretation of palpitations was noted in August 2007.  
Normal sinus was shown.  In late August 2007, the appellant 
denied chest pain but complained of some palpitations that 
occur once in awhile.  Examination showed heart was regular, 
rate and rhythm, and no murmur.  Normal sinus rhythm and no 
significant abnormalities were noted.  In October 2007, 
normal lungs/heart was noted.  
Examination in December 2007 showed heart regular, rate and 
rhythm, and no murmur.  The appellant denied chest pain and 
shortness of breath.  Examination in early January 2008 
showed regular rate and rhythm, and no murmur.  The January 
2008 VA compensation and pension examination revealed normal 
palpation and normal inspection.  A history of intermittent 
palpitations was noted.

The Board is of the opinion that a VA compensation and 
pension examination is necessary before this issue can be 
decided.  Pursuant to 38 U.S.C.A. §  5103A(d)(2) and 38 
C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  Here, the 
evidence shows that the appellant complained of and/or was 
treated for an irregular heartbeat during service and that 
she continues to complain of such.  The Board finds that a VA 
compensation and pension examination and etiology opinion is 
necessary before this issue can be decided.  To ensure that 
VA has met its duty to assist the claimant in developing the 
facts pertinent to this claim and to ensure full compliance 
with due process requirements, a remand is necessary.  

A service record reflects that the appellant had various 
forms of service, to include special tour and 215 days of 
service from March 2002 to March 2003.  It is not clear that 
the dates of service reported by the AOJ coincide with duty.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be afforded 
appropriate VA examinations by a physician 
to ascertain: (a) whether she has a heart 
disability to include an irregular 
heartbeat with possible mitral valve 
prolapse..  The examiner should rule in or 
out mitral valve prolapse.  The examiner 
is requested to review the results of the 
holor monitor, ordered in August 2007 and 
determine if there is an irregular finding 
and if present whether such finding is due 
to a disease or injury.  If the holtor 
monitor records are not available, the 
examiner is request to undertake 
additional appropriate testing for this 
purpose.  -*The examiner should also 
provide the rationale for all opinions 
expressed, to include a discussion of 
other pertinent evidence of record where 
indicated.

2.  The AOJ should review the record and 
prepare a document that accurately 
reflects qualifying dates of service.  See 
the point credit summary dated May 27, 
2004.  See also a document dated May 25, 
1996, reflecting 366 days of ACUTRA from 
March 1995 to March 1996.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




